[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO OPEN JUDGMENT (#141)
The plaintiff has moved to open a judgment of non suit entered against her on February 8, 2000 for failure to appear for an assigned pretrial. In her verified motion she alleges that she never received notice "in any form" from the court.
Ordinarily, lack of notice would constitute reasonable cause justifying a failure to appear. However, in this case the court notes that the address to which the court's notice of pretrial was sent is P.O. Box 12, Stratford, CT. 06497. This address was obtained from the plaintiff's appearance which is date stamped June 3, 1999 which was the current operative appearance on file at the time that the notice was sent. The court notes that since June 3, 1999 the plaintiff has made the following filings in which the same zip code was used.
  1) Objection To Approve The Defendant's Requested Incompetent Translator dated June 3, 1999.
2) Civil Non Jury Trial Management Order dated July 27, 1999.
3) Reply to Motion to Compel dated December 17, 1999.
4) Offer of Judgment By The Plaintiff dated January 24, 2000.
For the first time, the plaintiff's motion to open date stamped June CT Page 10006 7, 2000, recites a new zip code for the same P.O. Box address. The new zip code is 06614. If in fact 06614 is the correct zip code it is understandable that the plaintiff might not have received a notice sent to 06497.
It is a party's responsibility to provide the court and all appearing parties with correct changes of address.1 The failure to do so does not constitute a mistake, accident or other reasonable cause within the meaning of Practice Book § 17-43. "In the event of noncompliance with a court order, the directives of caseflow management authorize trial courts, in appropriate circumstances, to take action against the litigant." Talit v. Northwest Airlines, Inc., 58 Conn. App. 102, 108
(2000).
The Motion is denied.
BY THE COURT,
Mottolese, Judge